DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-3, 5-7, 9-10, 12-13, 30-33, drawn to a control system.
Group B, claim(s) 14-18, drawn to a coating composition.
Group C, claim(s) 19, 22-25, 27-28, drawn to a controller for a heat exchanger.
Group D, claim(s) 29, drawn to a controller that controls air velocity.
Group E, claim(s) 34-35, 38, drawn to a refrigeration system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-E lack unity of invention because even though the inventions of these groups require the technical feature of a control system, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of West.  
The West, as indicated as an X reference in the International Search Report and establishes that Group A-E in their current form lack novelty.  The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the species do not relate to a single general inventive concept.  As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art… Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step.  For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving .
During a telephone conversation with Jill Jacobson on 12/21/2021 a provisional election was made without traverse to prosecute the invention of Group A, claims 1-3, 5-7, 9-10, 12-13, 30-33.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-19, 22-25, 27-29, 34-35, 38 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,5-7,9-10,12-13,30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear and confusing because the scope of the claim is not clearly defined. Is unclear what structures does the control system comprise since the heat exchanger is part of the HVAC which is not clearly recited as part of the control system. Thus is unclear what are the meets and bounds of the claim invention.
Claim 2 recites the limitation "the air velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the air velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the critical air velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the air velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the time".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the critical air velocity".  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the onset".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West (US Pat No. 6,427,454), hereinafter referred to as West.

Re claim 1, West teaches a control system that provides thermodynamically decoupled control of relative humidity and temperature (see Fig 6 where the humidity and temperature are control separate) in a heating, ventilation, air conditioning, and refrigeration (see Fig 1 and 7) system that comprises a heat exchanger (7
Re claim 2, West teaches the control system according to claim 1, wherein the thermodynamically decoupled control comprises varying the air velocity through the heat exchanger (C10-lns 35-39).

Re claim 9, West teaches the control system according to claim 1, wherein the control system increases efficiency and/or reduces energy usage through decreased runtime in comparison to a system in which relative humidity and temperature are not thermodynamically decoupled (C12-lns 5-20, “The combination of (i) the TXV with a lower than conventional superheat setting 17 and (ii) the liquid suction heat exchanger 14 serve to provide lower average coil temperature, and thus increased dehumidification and energy efficiency”). Further, the applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here.

Re claim 10, West teaches the control system according to claim 1, wherein the control system establishes a desired comfort setting for occupants of an environment that is exposed to the resultant process fluid comprising temperature and humidity controlled air (C9-lns 15-35, “The controller 20, may be arranged to produce such discrete signals at multiple levels, such as Sd=2, for example when the relative humidity is above a critical level requiring the heat exchange coil 7, to operate for an extended period and reducing the mixed air flow temperature below a critical level, requiring reheating to raise it to a comfortable level”).

Re claim 13, West teaches the control system according to claim 1, wherein the control system comprises a first setpoint for temperature (claim 21, “humidity setting”) and a second setpoint for humidity (claim 21, “temperature setting”) in an HVAC-R system (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, as applied to claim 3, in view of Kuma et al. (US Pat No. 5,775,121), hereinafter referred to as Kuma.

Re claim 3, West teaches a control system according to claim 1. West does not explicitly teach the limitation of wherein the thermodynamically decoupled control at least partially comprises jumping droplet condensation on at least one surface of the HVAC-R system. However, Kuma teaches a HVAC system comprising a jumping droplet (see droplets caused by 6) condensation on at least one surface of a heat exchanger (3). Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art and modified West and integrated the limitation of wherein the thermodynamically decoupled control at least partially comprises jumping droplet condensation on at least one surface of the HVAC-R system, as taught by Kuma, in order to provide more cooling. 

Claims 5-7, 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, in view of Kuma, as applied to claim 3, in view of Enright et al. (US 20140238646), hereinafter referred to as Enright.

Re claims 5-7, West, as modified, teaches a control system according to claim 1. West does not explicitly teach the limitation of wherein the at least one surface comprises a nanostructured layer, wherein the nanostructured layer is coated on a fin structure, wherein the at least one surface comprises aluminum. 
However, Enright teaches wherein the at least one surface comprises a nanostructured layer (325), wherein the nanostructured layer is coated on a fin structure (see e.g. Fig 2a fins therein), wherein the at least one surface comprises aluminum (e.g. ¶ 75, “In some cases, providing the base layer 110 in step 510 can simply include providing a material layer 170, e.g., of copper, aluminum”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art and modified West and integrated wherein the at least one surface comprises a nanostructured layer, wherein the nanostructured layer is coated on a fin structure, wherein the at least one surface comprises aluminum, as taught by Enright, in order to improve the efficiency of the condensation heat transfer (e.g. Enright ¶ 3).

Re claims 32-33, West teaches a control system according to claim 1. West does not explicitly teach the limitation of comprising a coating composition on at least one surface of the heat exchanger through which air travels, and wherein the onset of frost formation is reduced relative to an uncoated system, thereby preventing formation of frost wherein the coating comprises a nanostructured coating composition. 
However, Enright teaches comprising a coating composition on at least one surface of the heat exchanger through which air travels, and wherein the onset of frost formation is reduced relative to an uncoated system, thereby preventing formation of frost (implicit by the use of the coating) wherein the coating comprises a nanostructured coating composition (see e.g. Fig 2a).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art and modified West and integrated comprising a coating composition on at least one surface of the heat exchanger through which air travels, and wherein the onset of frost formation is reduced relative to an uncoated system, thereby preventing formation of frost wherein the coating comprises a nanostructured coating composition, as taught by Enright, in order to improve the efficiency of the condensation heat transfer (e.g. Enright ¶ 3).



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over West, as applied to claim 3, in view of Kuma and in view of Enright.

Re claim 12, West teaches a control system according to claim 3. See rejections for claims 5-7. 

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over West.

Re claims 30-31, West teaches a control system according to claim 1. West does not explicitly teach the limitation of wherein in which at least a portion of the time that the control system is in operation, the air velocity through the heat exchanger is increased to a value greater than the critical air velocity for frost formation, thereby removing frost that formed previously to operation of the control system. 
However, the examiner takes official notice of the fact that wherein in which at least a portion of the time that the control system is in operation, the air velocity through the heat exchanger is increased to a value greater than the critical air velocity for frost formation, thereby removing frost that formed previously to operation of the control system falls within the realm of common knowledge as obvious mechanical expedient, in order to prevent frost.
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art and modified West and integrated wherein in which at least a portion of the time that the control system is in operation, the air velocity through the heat exchanger is increased to a value greater than the critical air velocity for frost formation, thereby removing frost that formed previously to operation of the control system, in order to prevent frost.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/29/2021